Title: Thomas Jefferson to Wilson Cary Nicholas, 6 July 1818
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Dear Sir
            Poplar Forest 
				  July 6. 18.
          
          The letter to mr Dandridge which you intrusted to me, I delivered the next morning to mr Hunter to be put into the post office at Concord, a mile from his house. he promised to do it the same day himself, and said the stage would take it on this day, and deliver it in Richmond on the 8th which I trust will be done. certain that I shall not suffer in your hands, I administer to this accomodation with pleasure and add the assurances of my great friendship and respect.
          Th: Jefferson
        